Most of the members of the court are of the opinion that, under a conditional sales contract, the loss must follow the title, and that since we have held that, under a conditional sales contract, the purchaser obtains no title or interest in the thing purchased, the loss must fall upon the vendor because he has both the legal and equitable title. This view has caused us to review our cases holding that the purchaser, before completion of the contract, does not obtain any interest in the property purchased. I have long been of the opinion that these cases are unsound and against the best interests of the people of this state. However, if I could be convinced that to overturn them would be greatly detrimental, I would be in favor of adhering to them. But I am unable to see that any considerable harm can follow the overruling of those cases; on the contrary, I can see great benefit in so doing and in laying down a rule which is supported by almost all of the decisions, which is, that the purchaser under such a contract obtains an interest *Page 676 
in the property purchased, at least to the extent of the payments made on the purchase price.
Since it has become necessary to determine whether we will adhere to our previous decisions or overrule them, I am in favor of the latter, for the reasons given by Judge Tolman in his dissenting opinion in the case of Ashford v. Reese, ante p. 649, 233 P. 29.
I am, however, of the opinion that there is no reason back of the rule which requires the loss to follow the title. My investigation of this question (which includes the reading of nearly all the cases) convinces me that the loss should be on the purchaser, not because he has or has not any interest in the property purchased, but because he has agreed to purchase and has agreed to unconditionally pay the purchase price. I cannot see any reason why one who has agreed to pay the purchase price and who has received possession of the thing purchased should be able to deny his agreement simply because the property has been destroyed, lost or damaged while in his possession. Suppose the property involved in this case had not been completely destroyed but had been damaged five, ten or twenty per cent of its value, would the majority still hold that the vendor must stand the loss and that the purchaser may repudiate his agreement, refuse to carry out his contract and recover what has already been paid by him? If, during the life of the contract, the property increases in value, the purchaser gets the benefit thereof, and if it decreases in value, or is by the elements damaged, he ought to bear the loss. If the property be real estate and be affected by a stream of water, and during the life of the contract accretion adds to the property, he thereby benefits, why should he not stand the loss if the same stream should cut off or destroy a part of the land which he has agreed to *Page 677 
purchase? The rule contended for by me is stated in 24 R.C.L. 494, as follows:
"The authorities are not in accord as to the liability of the buyer for the unpaid part of the agreed price where the property is accidentally destroyed while in his possession and without his fault. According to the better view if the buyer has entered into an unconditional promise to pay the price, the fact that the property is accidentally destroyed while in his possession does not relieve him from liability for the unpaid and subsequently accruing installments of the price; . . ."
The case of Burnley v. Tufts, 66 Miss. 46, 5 So. 627, is probably the leading case on the subject and is referred to by nearly all of the other cases. There the court said:
"Burnley unconditionally and absolutely promised to pay a certain sum for the property the possession of which he received from Tufts. The fact that the property has been destroyed while in his custody and before the time for the payment of the notes last due, on payment of which only his right to the legal title to the property would have accrued, does not relieve him of the payment of the price agreed on. He got exactly what he contracted for, viz, the possession of the property, and the right to acquire an absolute title by payment of the agreed price. . . . the seller has done all that he was to do except to receive the purchase price; the purchaser has received all that he was to receive as the consideration of his promises to pay. . . . To relieve him from this obligation the court must make a new agreement for the parties, instead of enforcing the one made, which it cannot do."
The following additional cases support the view I have tried to express: Marion Mfg. Co. v. Buchanan, 118 Tenn. 238,99 S.W. 984; Hollenberg Music Co. v. Barron, 100 Ark. 403,140 S.W. 582, Ann. Cas. 1913C 659, 36 L.R.A. (N.S.) 594; Whitlock v.Auburn Lumber Co., 145 N.C. 120, 58 S.E. 909; ExpositionArcade *Page 678 Co. v. Lit Bros., 113 Va. 574, 75 S.E. 117; Tufts v. Wynne Thompson, 45 Mo. App. 42; LaValley v. Ravenna, 78 Vt. 152,62 A. 47, 2 L.R.A. (N.S.) 97.
I am therefore of the belief that this case ought to be decided without reference to our former decisions concerning the location of the title to the property sold. I dissent.
PARKER, J., concurs with BRIDGES, J.